DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 and 9-20 are pending and examined below. This action is in response to the claims filed 8/22/18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 10-11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hollida et al. (US 2016/0054733).

Regarding claims 1, 13, and 15, Hollida discloses a video enabled inspection system including a first unmanned aerial vehicle (UAV) (Abstract); 
a second UAV (¶67); 
a processing resource (¶31); and 
a memory resource storing instructions executable by the processing resource to (¶31): 
position a first unmanned aerial vehicle (UAV) at a first vantage point at which the first UAV has a first vantage point (¶67 – first waypoint corresponding to the recited first vantage point); 
cause a second UAV to move towards the first vantage point (¶67 – second UAV to go to the first waypoint); 
responsive to movement of the second UAV towards the first vantage point, cause the first UAV to move towards a second vantage point (¶67 - operations center or ground control station corresponding to the recited second vantage point where the second UAV is moved to the first waypoint prior to the first UAV returning to operations center corresponding to the recited causal relation to the first and second UAV movements); and 
responsive to the first UAV moving towards the second vantage point, positioning the second UAV at the first vantage point to perpetually surveille the first field of view (¶27 and ¶67 – second UAV moving to the first waypoint prior to the movement of return of the first UAV with the intent of continuous surveillance of a target area corresponding to the recited positioning for perpetual surveillance). 

Regarding claim 2, Hollida further discloses the first vantage point is an aerial location at which the first UAV is airborne (Fig. 7A as an exemplary placement of a waypoint corresponding to the recited vantage point being airborne). 

Regarding claim 3, Hollida further discloses the first UAV is docked in a UAV docking station when at the second vantage point (¶21 and ¶67 -  ground control station 104 corresponding to the recited second vantage point may also comprise a charging station 112 or a fueling station 116). 

Regarding claim 5, Hollida further discloses the first UAV is at an aerial location when at the second vantage point (Fig. 7A as an exemplary placement of a waypoint corresponding to the recited vantage point being airborne, while other claims refer to the aerial location as the first vantage point, the lack of dependency allows for the vantage points within the prior art to identify as either point, therefore allowing either waypoint to be the aerial swapping point or the ground control station). 

Regarding claim 6, Hollida further discloses causing the first UAV to move towards the second vantage point responsive to a battery level of the first UAV reaching a base battery level (¶27 and ¶67 – second UAV is launched to replace the first UAV to prevent taxing a battery life and allowing the UAV to return to ground control for automatic battery charging). 

Regarding claims 10 and 14, Hollida further discloses instruction to position the first UAV at the first vantage point responsive to: a user input; or a preprogrammed flight schedule of the first UAV (¶15, ¶33, and ¶67 - operations center or ground control station corresponding to the recited second vantage point where the first UAV returning to operations . 

Regarding claim 11, Hollida further discloses causing the first UAV to: move towards the first vantage point; and responsive to the second UAV moving away from the first vantage point, resume position at the first vantage point (¶27 and ¶67 – second UAV moving to the first waypoint prior to the movement of return of the first UAV with the intent of continuous surveillance of a target area corresponding to the recited positioning for perpetual surveillance, while Hollida only discloses one transition, it would be obvious that once that transition is completed then the second UAV may be referred to as the first UAV thus making the opposite trigger also disclosed). 

Regarding claim 16, Hollida further discloses the first vantage point, the second vantage point, or both the first vantage point and the second vantage point are a static location (¶67 - the operations center 102 or the ground control station 104 as well as detailed waypoints are considered stationary unless intentionally moved or updated as in ¶39, but until that point they are static). 

Regarding claim 17, Hollida further discloses the first vantage point, the second vantage point, or both the first vantage point and the second vantage point further comprises a plurality of locations together forming a flight path (¶15 - a UAV may be directed to a target location by the use of waypoints, or a series of preprogrammed positions along a path). 

Regarding claim 18, Hollida further discloses the first vantage point or the second vantage point is at a UAV docking station (¶67 - ground control station 104 corresponding to the recited docking station). 

Regarding claim 19, Hollida further discloses the UAV docking station includes: a power source to provide power to the first UAV, the second UAV, or a combination of the first UAV and the second UAV; and a data connection to communicate data with first UAV, the second UAV, or a combination of the first UAV and the second UAV (¶21 – ground control station includes at least an internal computing device 110 with communications capability to relay commands from the operation center 102 to either UAV and may also comprise a charging station 112). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4 is rejected under 35 U.S.C. 103 as being unpatentable over Hollida et al. (US 2016/0054733), as applied to claim 1 above, in view of Raniere (US 2016/0347450). 

Regarding claim 4, while Hollida discloses multiple waypoint and locations, it does not disclose a situation where both waypoints include docking stations, however Raniere discloses a system for recharging remotely controlled aerial vehicles for continuous surveillance including the first UAV is at a surface location when at the first vantage point, wherein the surface location further comprises a UAV docking station and wherein first UAV is docked in the UAV docking station when at the first vantage point (Fig. 26 and ¶57 – repeated waypoint docking stations where the charging stations are visually shown as being on surface locations rather than airborne locations). 
The combination of the multiple UAV swapping system for continuous surveillance of Hollida with the successive charging station waypoints of Raniere fulfils the claimed elements above.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multiple UAV swapping system for continuous surveillance of Hollida with the successive charging station waypoints of Raniere in order to remotely recharge or replace a battery of a battery powered remotely controlled device in the field (Raniere - ¶3).

Claims 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hollida et al. (US 2016/0054733), as applied to claim 1 above, in view of Burch, V et al. (US 2018/0086455).

Regarding claim 7, Hollida further discloses causing the first UAV to move towards the second vantage point responsive to a battery level (¶27 and ¶67 – second UAV is launched to replace the first UAV to prevent taxing a battery life and allowing the UAV to return to ground control for automatic battery charging). 
Hollida does not disclose the deployment trigger being a battery level reaching a threshold however Burch discloses a system for paired inspection drones including deploying a drone upon detecting the reaching a threshold battery level (¶313). 
The combination of the triggering a UAV swapping positions based on battery of Hollida with the threshold charging status activation command of Burch fulfils all of the elements as claimed.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multiple UAV swapping system for continuous surveillance of Hollida with the activation command of Burch in order to activate a drone from a secure position (Burch - ¶313).

Regarding claim 9, Hollida further discloses causing the first UAV to move toward the second vantage point (¶67 - operations center or ground control station corresponding to the recited second vantage point where the first UAV returning to operations center corresponding to the recited first UAV returning to the second vantage point).
Hollida does not disclose the transition as being responsive to a predetermined time elapsing however Bruch further discloses responsive to a predetermined period of time elapsing at the first vantage point (¶313 - the activation command may be received in the form of a time-based command where certain exemplary inspection points include certain threshold periods of time as in ¶186, which could very well be the time-based activation command).
The combination of the multiple UAV swapping system for continuous surveillance of Hollida with the time based activation command at a threshold period of time of Burch fully meets the claimed elements above.
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multiple UAV swapping system for continuous surveillance of Hollida with the activation command of Burch in order to activate a drone from a secure position (Burch - ¶313).

Regarding claim 12, Hollida further discloses instructions to charge a battery of the first UAV, and cause the first UAV to move toward the first vantage point (¶27 and ¶67 – second UAV is launched to replace the first UAV to prevent taxing a battery life and allowing the UAV to return to ground control for automatic battery charging, while Hollida only discloses one transition, it would be obvious that once that transition is completed then the second UAV may be referred to as the first UAV thus making the opposite trigger also disclosed). 
Hollida does not disclose the deployment trigger being a battery level reaching a threshold however Burch discloses a system for paired inspection drones including deploying a drone upon detecting the reaching a threshold battery level (¶313). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multiple UAV swapping system for continuous surveillance of Hollida with .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hollida et al. (US 2016/0054733), as applied to claim 18 above, in view of Ruiz et al. (US 2004/0143602).

Regarding claim 20, Hollida further discloses the UAV docking station includes communications relays (¶21) but doesn’t explicitly disclose the use of WiFi repeaters or access points.
However, Ruiz discloses an adaptive video surveillance system including the use of a Wi-Fi repeater or an access point (¶163).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the multiple UAV swapping system for continuous surveillance of Hollida with the wireless access points of Ruiz in order to pass data along to the different systems by point expanding the coverage area and provides a more dependable connection (Ruiz - ¶163).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Yakimenko et al. (US 2019/0248488) discloses a system where a second UAV replaces the first UAV upon multiple different triggers (Claim 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665